Citation Nr: 0206621	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$1,444.00 of VA disability compensation.

(The issue of entitlement to service connection for ataxia is 
the subject of separate decision under the same docket 
number.)

(The issues of increased evaluations for the service-
connected dementia and headaches will be the subjects of a 
later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from April 1992 to November 
1993.  In December 1993, he claimed service connection for a 
closed head injury.  A January 1995 regional office decision, 
and several decisions rendered thereafter, granted service 
connection and assigned compensable evaluations.

The veteran was married in September 1993, separated in 
September 1995, and divorced in October 1998.  In May 2000, 
he was notified of an overpayment of disability compensation 
in the amount of $1,444.00 that arose as a result of his 
change in dependency status and his failure to notify VA 
thereof.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2000 decision by the Committee on 
Waivers and Compromises of the Washington, DC, Regional 
Office (RO) that denied waiver of recovery of the 
overpayment.


FINDINGS OF FACT

1.  A January 1995 RO decision granted service connection for 
a psychiatric disorder and for headaches, and assigned 50 and 
10 percent evaluations, respectively.

2.  In January 1995, the veteran submitted proof of a 
September 1993 marriage.

3.  In June 1995, the veteran was notified that his VA 
disability compensation was adjusted by the addition of an 
allowance for his spouse.

4.  In February 1999, the veteran, by way of a letter from 
his representative dated January 28, 1999, notified the RO of 
his divorce and purportedly enclosed a copy of the final 
decree.

5.  In an April 1999 letter, the RO advised the veteran that 
a copy of the divorce decree was not, in fact, enclosed with 
an earlier letter, and suggested that he send the decree or 
call the RO with information about his divorce.
6.  An April 1999 letter from the veteran's representative 
enclosed the divorce decree.

7.  In May 2000, the RO notified the veteran of an 
overpayment of disability compensation in the amount of 
$1,444.00 that arose as a result of the change in his 
dependency status and his purported failure to notify VA 
thereof.

8.  In July 2000, the veteran requested waiver of recovery of 
the overpayment.

9.  There is no evidence that the overpayment resulted from 
fraud, bad faith, or misrepresentation by the veteran.

10. The veteran failed to notify VA of his October 1998 
divorce until February 1999, but VA failed to act on the 
veteran's February 1999 notice until May 2000.

11. Both the veteran and VA are at fault in the creation of 
the overpayment.


CONCLUSIONS OF LAW

1.  The veteran was not guilty of fraud, misrepresentation, 
or bad faith in the creation of an overpayment of VA 
compensation benefits.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.965 (2001).

2.  Recovery of an overpayment of VA compensation benefits in 
an amount equal to that paid the veteran on behalf of his 
spouse from October 25, 1998, to February 2, 1999, would not 
be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.963, 1.965 (2001).

3.  Recovery of an overpayment of VA compensation benefits 
paid the veteran on behalf of his spouse after February 2, 
1999, would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.963, 1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A January 1995 RO decision awarded the veteran service 
connection for a psychiatric disorder and for headaches and 
assigned evaluations of 50 and 10 percent, respectively.  
That same month, the veteran filed a Declaration of Status of 
Dependents, VA Form 21-686C, and enclosed a copy of his 
marriage certificate which showed a September 1993 marriage.  
A June 1995 RO letter advised him that his VA compensation 
benefits had been adjusted to include an allowance for his 
wife.

According to the report of a May 2000 VA psychiatric 
examination, the veteran and his wife separated in September 
1995.

A May 1996 hearing officer decision granted service 
connection for hemiparesis of the right upper extremity and 
assigned a 20 percent evaluation.  A November 1996 RO 
decision granted service connection for tinnitus, and 
arthritis of the dorsolumbar spine, and assigned each 
disability a 10 percent evaluation.  An August 1997 RO 
decision increased from 10 to 30 percent the evaluation 
assigned for headaches.

A letter from his representative dated January 28, 1999, 
stamped received at the RO on February 2, 1999, reported the 
veteran's divorce.  The letter did not give a date of the 
divorce, but indicated that a copy of the decree was 
enclosed.

In an April 19, 1999, letter to the veteran, the RO said:

We received a cover letter from DAV 
stating that your dependency status had 
changed, and that a copy of your divorce 
decree was attached with it.  
Unfortunately, the divorce decree was not 
attached with the cover letter. . . 
Please submit a copy of your divorce 
decree from Cathy, or you may call us at 
the number below with the complete date 
and location that the divorce took place.

(Emphasis in the original.)

A letter from his representative dated April 22, 1999, 
stamped received at the RO on April 30, 1999, again referred 
to the veteran's divorce and an attached decree.  Immediately 
beneath the letter in the claim file is a telefax copy of the 
veteran's divorce decree dated October 25, 1998.

In May 2000, the veteran was notified of an overpayment of VA 
disability compensation based on the change in his dependency 
status.  In a July 2000 letter from his representative, the 
veteran requested waiver of recovery of the overpayment.

The summary of evidence on a September 2000 Decision on 
Waiver of Indebtedness, VA Form 4-1837, by the Committee on 
Waivers and Compromises, noted that the veteran's marriage 
ended on August 25, 1998; that, thereafter, he continued to 
receive compensation on behalf of his wife and thereby 
created an overpayment in the amount of $1,444.00; that, in 
May 2000, VA took steps to adjust the veteran's disability 
compensation effective November 1, 1998; and that the period 
during which the veteran received disability compensation to 
which he was not entitled was from November 1, 1998, to 
December 1, 1999.  An annotation to the summary of evidence 
crossed out the date "December 1, 1999," and added 
"4/30/00."  Waiver of recovery of the overpayment was 
denied.  The reasons for the decision included a finding that 
the overpayment did not result from fraud, bad faith, or 
misrepresentation on the part of the veteran.  A September 
2000 letter from the Committee notified the veteran of the 
decision.

The file includes a Financial Status Report dated in November 
2000 indicating that the veteran was then gainfully employed, 
but his expenses, including payments on revolving debt, 
exceeded his income.

A November 2000 unsigned statement, perhaps from his 
representative, contended that the veteran submitted his 
divorce decree on January 28, 1999, so he should only be 
responsible for overpayment of the spousal allowance for 
November and December 1998 and January 1999.

Analysis

The veteran began receiving VA disability compensation 
benefits, including a spousal allowance, upon separation from 
service in November 1993.  He was divorced in October 1998, 
but continued to receive the spousal allowance through April 
30, 2000.  In May 2000, he was notified that he had been 
overpaid VA compensation in the amount of $1,444.00.  The 
veteran sought waiver of recovery of the overpayment.

Generally, overpayments of VA benefits are recovered from the 
recipient unless to do so would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
However, recovery cannot be waived unless the request 
therefor is filed within 180 days of the date of the notice 
of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).  Waiver of recovery is also precluded by fraud, 
misrepresentation, or bad faith by persons with an interest 
in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  In this case, the notice of indebtedness was 
sent in May 2000 and the request for waiver was filed in 
July.  Thus, the request for waiver was timely filed.  
Further, the Committee on Waivers and Compromises 
specifically found, in its September 2000 decision, that the 
veteran was not guilty of fraud, misrepresentation, or bad 
faith, and the Board concurs with that finding.

Consideration of the standard of "equity and good 
conscience" arises when the circumstances of a particular 
case require reasonableness and moderation in the exercise of 
the Government's rights.  Equity and good conscience means 
arriving at a fair decision between the obligor and the 
government, a decision not unduly favorable or adverse to 
either side.  In applying the standard of "equity and good 
conscience," 38 C.F.R. § 1.965(a) provides that 
consideration be given, but not limited, to the following 
factors:
1.  Fault of the debtor; i.e., the extent to which the 
debtor's actions contributed to the creation of the debt.

2.  Balancing of faults; i.e., weighing the fault of the 
debtor against that of VA.

3.  Undue hardship; i.e., whether recovery of the debt would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose; i.e., whether recovery of the debt 
would nullify the objective for which benefits were intended.

5.  Unjust enrichment; i.e., whether waiver of recovery would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment; i.e., whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.

The September 2000 decision by the Committee on Waivers and 
Compromises noted that the veteran's disability compensation 
included an allowance for his wife, and that "VA 
subsequently learned (from DAV) that his marriage terminated 
on August 25, 1998."  (Actually, according to the divorce 
decree in the file, the divorce was made final on October 25, 
1998.)  Conspicuous in its absence from the decision is the 
date that VA learned of the veteran's divorce.  That date is 
critical in this case.

Evidence of record shows that VA received notice of the 
veteran's divorce on February 2, 1999, but the letter that 
provided that notice did not include the decree or the date 
it became final.  Some two months later, by an April 19, 
1999, letter, the RO notified the veteran that the letter 
received earlier did not include a copy of the decree, but 
that he could rectify that shortcoming with a telephone call.  
His representative sent another letter, dated April 22, 1999, 
and enclosed a telefax copy of the divorce decree.  Finally, 
in April 2000, the RO acted to reduce the veteran's 
disability compensation by the amount of the spousal 
allowance.

Clearly, the veteran was at fault for failing, until February 
2, 1999, to notify the RO of his October 25, 1998, divorce; 
however, it is just as clear that VA was at fault for failing 
to act on either the letter received in February or the one 
received in April 1999.  It would not be against equity and 
good conscience for VA to recover that amount of the 
overpayment attributable to the spousal benefit the veteran 
received between October 25, 1998, and February 2, 1999, but 
it would be against equity and good conscience to recover any 
amount of the overpayment attributable to the period after 
February 2, 1999.

We have considered whether recovery of the amount of the 
overpayment set forth above would result in undue hardship to 
the veteran.  In that regard, we reviewed his Financial 
Status Report showing that he is gainfully employed but that 
his claimed expenses, including loan payments, exceed his 
claimed income.  The government, however, has a right to 
recover monies it is owed, and there is no reason its debt 
should be subordinated to that of his other creditors.  
Moreover, the result reached here is in accord with, or very 
nearly so, the November 2000 statement submitted, apparently, 
by his representative wherein he contended that the debt 
should be limited to the amount of the spousal allowance paid 
for the months of November and December 1998 and January 
1999.

Finally, there has been a change in the law during the 
pendency of this appeal and we now turn briefly to that 
change.  The Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted on November 9, 2000.  38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VCAA identifies and 
describes duties on the part of VA to advise a claimant of 
the evidence needed to substantiate a claim and to help a 
claimant obtain that evidence.  38 U.S.C.A. §§ 5103, 5103A.  
The duties to notify and assist claimants have been 
implemented by a new regulation.  66 Fed. Reg. 45620, 45630-2 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Where the issue is whether recovery of an overpayment should 
be waived, the focus is very narrow and, with the possible 
exception of the need to develop evidence of financial 
status, the case typically turns on evidence of record at the 
time notice of the overpayment was sent to the debtor.  So it 
is here.  The veteran was given notice of the overpayment and 
opportunity to be heard on the issue.  He submitted a 
financial status report and argued his position in documents 
he filed.  He has not identified relevant evidence that 
should be, but has not been, obtained.  In view of the 
foregoing, the Board finds that VA has satisfied the notice 
and duty-to-assist provisions of VCAA and 38 C.F.R. § 3.159, 
and there is no additional evidence that could be obtained 
pursuant to a remand.


ORDER

Waiver of recovery of overpayment of VA compensation benefits 
is denied for the amount of the debt equal to the spousal 
allowance the veteran received between October 25, 1998, and 
February 2, 1999.

Waiver of recovery of overpayment of VA compensation benefits 
is granted for the amount of the debt equal to the spousal 
allowance the veteran received after February 2, 1999.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

